McLaughlin, J. (dissenting):
The damages here awarded are upon the theory that the city of New York by its trespass upon the plaintiff’s property obtained an interest therein. Otherwise, I take it no one would contend that the measure of damages adopted was the correct one.
A trespass committed upon real estate is a wrong, and the person committing such wrong cannot thereby obtain title to or interest in such real estate.
I, therefore, dissent.
Ingraham, P. J., concurred.
Judgment and order affirmed, with costs.